Citation Nr: 0815711	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for right leg 
thrombophlebitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
February 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 RO decision.  

This appeal was remanded by the Board in September 2007 for 
additional development.  

The RO should note that the veteran has requested copies of 
his VA records. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that right leg 
thrombophlebitis is not related to an injury or disease in 
service.  


CONCLUSION OF LAW

Right leg thrombophlebitis was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
VCAA letters were also sent in October 2005 by the RO and in 
November 2007 by the Appeals Management Center.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, this notice was provided in the November 2007 
letter.  Although this notice was not provided prior to 
initial adjudication of the claim, the claim was later 
readjudicated in a January 2008 Statement of the Case.  
Error, if any, was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the veteran's service records are 
presumed destroyed in the 1973 fire at the National Personnel 
Records Center (NPRC) and are unavailable for review.  The 
Board is aware that in such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board also recognizes that VA 
has a heightened obligation to search for alternate medical 
records when service medical records are not available and 
must also provide an explanation to the veteran regarding 
VA's inability to obtain his service medical records.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  The record reflects 
that the RO made requests to the Personnel Information 
Exchange System (PIES) to obtain the veteran's service 
medical records and clinical records from a hospital in 
Landstuhl, Germany.  The RO concluded that that the veteran's 
service records were unavailable and the veteran was notified 
that such records were unavailable.  The Board notes that 
some of the service medical records were obtained and there 
was evidence of written efforts in the file for the remaining 
records but all efforts had been exhausted and further 
attempts were futile.  See 38 U.S.C.A. § 5103A (b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, the DD Form 214, private medical records and VA 
medical records.  The appellant was afforded a comprehensive 
VA medical examination in December 2007 which addressed the 
matter of nexus.  The opinion, which will be discussed in 
detail, below, was based not only on an examination of the 
veteran but also a review of the claims folder.  There is no 
indication that it was inadequate, as the veteran alleges.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board further finds 
that the RO complied with its September 2007 Remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has asserted in various statements and at a 
hearing at the RO that he sustained an injury in service.  
The veteran asserts that he was injured in service and 
diagnosed with right leg thrombophlebitis while hospitalized 
in Landstuhl, Germany in 1957 following a skiing accident in 
Italy.  

The veteran was diagnosed with peripheral vascular disease 
with claudication of the right leg in November 2000.  Private 
and VA treatment records also provided that the veteran had a 
history of a right iliac stent in 1998 and a known history of 
coronary revascularization in 1990.  The Board also notes 
that there are numerous private and VA medical records 
depicting treatment for peripheral vascular disease after 
November 2000.  

The Board acknowledges that not all of the veteran's service 
medical records are available for review.  The available 
service medical records, dated from September 1955 to 
December 1956 do not show symptoms of or a diagnosis of right 
leg thrombophlebitis.  

Although the veteran asserts that his current right leg 
thrombophlebitis was caused by an injury in service, the 
December 2007 VA examination does not show that the veteran's 
disability is related to an injury in service.  The examiner 
reviewed the service medical records from 1955 and 1956 and 
noted that there were no records for 1957.  The VA examiner 
did not find current thrombophlebitis of the veteran's right 
leg during the examination.  The examiner found that it was 
less likely than not that the veteran's thrombophlebitis was 
causally or etiologically related to any symptomatology shown 
in service or any other incident in service.  The examiner 
explained that there was no documentation in the service 
records.  The examiner also indicated that there was no other 
clinical information in the file other than documentation of 
treatment in 2000 which showed generalized vascular disease 
and revascularization procedures in both lower extremities.  
The examiner stated that injuries could accelerate some 
vessel disease, but since there were no records of an injury, 
it was less likely that any current right leg disability was 
related to service.  The examiner acknowledged the lack of 
service records of an injury and also the approximately 50 
year gap between service and the first medical treatment for 
a vascular disability after service.  The examiner considered 
the veteran's testimony that his past physicians had passed 
away and records were no longer available, however, the 
examiner emphasized the long period without documentation of 
any right leg issues.  

The VA opinion does not relate the veteran's right leg 
disability to service.  The Board emphasizes, as the VA 
examiner relied on, that the evidence of record is devoid of 
any objective medical evidence of a right leg disability 
until many decades after service.  The medical records do not 
show continuity of symptoms since service.  In fact, the 
private medical records indicate that the veteran had a 
sudden onset of right leg pain in November 2000.  The veteran 
has not submitted medical evidence depicting an ongoing 
disability in his right leg between service and November 
2000.  Indeed, the veteran was advised of what evidence was 
needed to support his claim for service connection and has 
not provided any additional evidence.  Although the veteran 
contends that he has a right leg disability that is related 
to service, the veteran has not submitted any competent 
corroborative evidence to support his contention.  Despite 
the fact that the service medical records are unavailable, 
the lack of any medical evidence showing a right leg 
disability after service for approximately 50 years, until 
November 2000, weighs against the veteran's claim.  

Even giving the veteran the benefit of the doubt that an 
injury was incurred in service, the various VA and private 
treatment records do not relate the veteran's right leg 
thrombophlebitis to service.  Although the veteran received 
treatment from several doctors, no doctor has ever opined 
that his right leg thrombophlebitis is related to any remote 
incident in service.  Additionally, the veteran sought 
medical treatment and provided a history of his right leg 
disability.  There is no indication in the medical history 
that the veteran reported that he was diagnosed with right 
leg thrombophlebitis in service.  Without competent medical 
evidence linking the veteran's disability to service, service 
connection is not warranted.  

The Board has considered the veteran's contention that a 
relationship exists between his right leg thrombophlebitis 
and service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the veteran can certainly 
attest to his in-service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to an injury or disease in service.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the preponderance of the evidence is against this claim, 
and the evidence is not in a state of relative equipoise 
because there is no medical evidence of record relating the 
veteran's disability to service, the veteran's claim for 
service connection for a right leg thrombophlebitis must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for right leg thrombophlebitis is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


